IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS
JONESBORO DIVISION

HOG WILD TRUCKING, INC., on behalf of itself                               PLAINTIFFS
and all similarly situated persons and entities

v.                         CASE NO. 3:18-CV-00254 BSM

KUMHO TIRE U.S.A., INC., a California corporation;
HYUNDAI TRANSLEAD, INC., a California
corporation; and HYUNDAI de MEXICO, S.A., a
foreign corporation                                                      DEFENDANTS


                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 31st day of October 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
